AMERICAN INDEPENDENCE FUNDS TRUST 225 West 34th Street, 9th Floor New York, NY 10122 (212) 488-1331 February 4, 2015 VIA ELECTRONIC DELIVERY Securities and Exchange Commission Division of Investment Management treet, NE Washington, DC 20549 RE: The American Independence Funds Trust SEC File Numbers: 811-21757; 333-124214 Dear Sir: On behalf of the American Independence Funds Trust (the “Trust”), we are filing a Preliminary Proxy Statement pursuant to Section 14(a) of the Securities Exchange Act of 1934. Shareholders of the American Independence Stock Fund, a series of the Trust (the “Fund”), are being asked to approve the following proposal:1. Approval of an Investment Sub-Advisory Agreement between American Independence Financial Services, LLC (“American Independence”) and AJO, LP on behalf of the Fund. Under the proposed Investment Sub-Advisory Agreement, AJO, LP will serve as the Fund’s investment sub-adviser. We acknowledge that should the Commission or the staff, acting pursuant to delegated authority, declare the filing effective, it does not foreclose the Commission from taking any action with respect to the filing.
